UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-4526 Name of Registrant: VANGUARD QUANTITATIVE FUNDS Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: September 30 Date of reporting period: December 31, 2010 Item 1: Schedule of Investments Vanguard Growth and Income Fund Schedule of Investments As of December 31, 2010 Market Value Shares ($000) Common Stocks (98.6%) 1 Consumer Discretionary (10.2%) Target Corp. 1,178,300 70,851 * Ford Motor Co. 4,056,100 68,102 News Corp. Class A 4,268,600 62,151 Starbucks Corp. 1,832,700 58,885 TJX Cos. Inc. 1,085,300 48,176 VF Corp. 403,100 34,739 Whirlpool Corp. 347,800 30,895 Time Warner Inc. 766,600 24,662 Wyndham Worldwide Corp. 631,400 18,917 Home Depot Inc. 299,900 10,515 * Big Lots Inc. 250,700 7,636 H&R Block Inc. 599,600 7,141 Limited Brands Inc. 192,300 5,909 Gannett Co. Inc. 339,600 5,125 * DIRECTV Class A 123,500 4,931 Consumer Staples (9.5%) Procter & Gamble Co. 1,518,500 97,685 Dr Pepper Snapple Group Inc. 1,597,100 56,154 Philip Morris International Inc. 884,100 51,746 Wal-Mart Stores Inc. 785,200 42,346 Colgate-Palmolive Co. 418,200 33,611 Coca-Cola Enterprises Inc. 1,064,400 26,642 ConAgra Foods Inc. 1,097,600 24,784 Kroger Co. 808,600 18,080 CVS Caremark Corp. 490,000 17,037 Tyson Foods Inc. Class A 949,100 16,343 Hormel Foods Corp. 291,300 14,932 Hershey Co. 295,500 13,933 Costco Wholesale Corp. 98,000 7,077 Coca-Cola Co. 70,000 4,604 Walgreen Co. 94,400 3,678 Energy (11.6%) Chevron Corp. 1,527,800 139,412 ConocoPhillips 1,410,400 96,048 Exxon Mobil Corp. 1,248,936 91,322 Devon Energy Corp. 735,600 57,752 Valero Energy Corp. 1,919,300 44,374 Occidental Petroleum Corp. 349,000 34,237 Helmerich & Payne Inc. 475,600 23,057 Halliburton Co. 307,700 12,563 Marathon Oil Corp. 248,300 9,195 Murphy Oil Corp. 78,500 5,852 National Oilwell Varco Inc. 81,800 5,501 Sunoco Inc. 127,600 5,144 Financials (15.4%) JPMorgan Chase & Co. 2,488,000 105,541 Prudential Financial Inc. 984,100 57,776 PNC Financial Services Group Inc. 892,900 54,217 Goldman Sachs Group Inc. 297,800 50,078 Fifth Third Bancorp 3,366,200 49,416 Host Hotels & Resorts Inc. 2,369,800 42,348 Franklin Resources Inc. 354,100 39,379 Comerica Inc. 859,000 36,284 State Street Corp. 706,800 32,753 Aflac Inc. 525,100 29,631 Moody's Corp. 1,105,100 29,329 MetLife Inc. 657,700 29,228 Travelers Cos. Inc. 474,700 26,446 Bank of America Corp. 1,395,699 18,619 Wells Fargo & Co. 586,400 18,173 * CB Richard Ellis Group Inc. Class A 732,000 14,991 Plum Creek Timber Co. Inc. 316,900 11,868 * Berkshire Hathaway Inc. Class B 145,800 11,680 American Express Co. 238,700 10,245 * Citigroup Inc. 1,627,600 7,699 Unum Group 309,900 7,506 Ameriprise Financial Inc. 125,900 7,246 HCP Inc. 149,600 5,504 Health Care (11.9%) Johnson & Johnson 2,002,000 123,824 Eli Lilly & Co. 1,998,800 70,038 * Amgen Inc. 1,070,100 58,748 Abbott Laboratories 1,127,000 53,994 Bristol-Myers Squibb Co. 1,864,392 49,369 * Zimmer Holdings Inc. 855,800 45,939 Cardinal Health Inc. 1,192,500 45,685 * Humana Inc. 664,700 36,386 * Biogen Idec Inc. 249,200 16,709 CIGNA Corp. 435,900 15,980 * Celgene Corp. 136,200 8,055 * St. Jude Medical Inc. 141,400 6,045 * Express Scripts Inc. 99,800 5,394 Industrials (9.6%) General Electric Co. 4,222,700 77,233 United Parcel Service Inc. Class B 1,004,700 72,921 Textron Inc. 2,005,200 47,403 L-3 Communications Holdings Inc. 607,400 42,816 Southwest Airlines Co. 2,143,500 27,823 3M Co. 316,900 27,348 Raytheon Co. 562,100 26,048 Cummins Inc. 226,900 24,961 General Dynamics Corp. 338,000 23,985 United Technologies Corp. 262,300 20,648 Caterpillar Inc. 218,000 20,418 Norfolk Southern Corp. 155,800 9,787 CSX Corp. 94,500 6,106 Northrop Grumman Corp. 83,700 5,422 Information Technology (19.9%) Microsoft Corp. 4,738,700 132,305 International Business Machines Corp. 828,600 121,605 * Apple Inc. 351,400 113,348 Intel Corp. 4,228,600 88,927 * Google Inc. Class A 135,740 80,625 Corning Inc. 2,943,100 56,861 Computer Sciences Corp. 1,038,900 51,529 * SanDisk Corp. 972,500 48,489 Oracle Corp. 1,191,700 37,300 Harris Corp. 671,900 30,437 * EMC Corp. 1,185,700 27,153 * Lexmark International Inc. Class A 766,100 26,676 Visa Inc. Class A 311,400 21,916 Tellabs Inc. 1,936,700 13,131 * Novellus Systems Inc. 404,300 13,067 * Cisco Systems Inc. 569,000 11,511 * Intuit Inc. 206,300 10,171 Hewlett-Packard Co. 215,300 9,064 *,^ First Solar Inc. 52,300 6,806 Materials (4.5%) Freeport-McMoRan Copper & Gold Inc. 767,000 92,109 PPG Industries Inc. 434,200 36,503 Ball Corp. 317,400 21,599 Newmont Mining Corp. 221,700 13,619 Praxair Inc. 138,400 13,213 EI du Pont de Nemours & Co. 260,100 12,974 Cliffs Natural Resources Inc. 100,800 7,863 * Titanium Metals Corp. 352,900 6,063 Telecommunication Services (3.5%) AT&T Inc. 4,254,100 124,986 Verizon Communications Inc. 905,700 32,406 Utilities (2.5%) DTE Energy Co. 1,044,400 47,332 Constellation Energy Group Inc. 730,300 22,369 Entergy Corp. 233,200 16,518 Wisconsin Energy Corp. 277,100 16,310 American Electric Power Co. Inc. 271,800 9,779 Total Common Stocks (Cost $3,784,373) Market Value Coupon Shares ($000) Temporary Cash Investment (1.8%) 1 Money Market Fund (1.8%) 2,3 Vanguard Market Liquidity Fund (Cost $83,699) 0.211% 83,699,398 83,699 Total Investments (100.4%) (Cost $3,868,072) Other Assets and Liabilities-Net (-0.4%) Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $5,062,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 99.9% and 0.6%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $5,213,000 of collateral received for securities on loan. 4 Cash of $7,110,000, has been segregated as initial margin for open futures contracts. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At December 31, 2010, 100% of the fund's investments were valued based on Level 1 inputs. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At December 31, 2010, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) S&P 500 Index March 2011 186 58,264 1,554 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At December 31, 2010, the cost of investment securities for tax purposes was $3,868,072,000. Net unrealized appreciation of investment securities for tax purposes was $666,977,000, consisting of unrealized gains of $726,076,000 on securities that had risen in value since their purchase and $59,099,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Structured Broad Market Fund Schedule of Investments As of December 31, 2010 Market Value Shares ($000) Common Stocks (99.4%) 1 Consumer Discretionary (11.3%) * Ford Motor Co. 182,662 3,067 Starbucks Corp. 72,200 2,320 Comcast Corp. Class A 86,891 1,909 Wyndham Worldwide Corp. 62,900 1,885 * AutoZone Inc. 6,600 1,799 TJX Cos. Inc. 39,900 1,771 Limited Brands Inc. 54,000 1,659 Time Warner Cable Inc. 24,762 1,635 * DIRECTV Class A 38,900 1,553 Family Dollar Stores Inc. 30,500 1,516 Time Warner Inc. 37,400 1,203 Ross Stores Inc. 17,900 1,132 * Las Vegas Sands Corp. 22,900 1,052 CBS Corp. Class B 46,400 884 * Tempur-Pedic International Inc. 21,400 857 * Talbots Inc. 99,200 845 Gannett Co. Inc. 49,700 750 * TRW Automotive Holdings Corp. 12,663 667 * Liberty Media Corp. - Interactive 42,300 667 McDonald's Corp. 8,631 663 DR Horton Inc. 55,300 660 * DISH Network Corp. Class A 32,750 644 Autoliv Inc. 8,100 639 VF Corp. 7,400 638 Whirlpool Corp. 6,700 595 Cablevision Systems Corp. Class A 17,500 592 Darden Restaurants Inc. 11,300 525 Advance Auto Parts Inc. 7,900 523 * Dollar Tree Inc. 8,850 496 Comcast Corp. Class A Special Shares 22,000 458 * Warnaco Group Inc. 7,700 424 * Valassis Communications Inc. 11,300 366 Williams-Sonoma Inc. 10,082 360 Polaris Industries Inc. 4,500 351 Polo Ralph Lauren Corp. Class A 3,000 333 Viacom Inc. Class B 8,395 333 Brinker International Inc. 3,900 81 * Liberty Media Corp. - Starz 1,200 80 Consumer Staples (8.9%) Wal-Mart Stores Inc. 76,565 4,129 Procter & Gamble Co. 40,451 2,602 Estee Lauder Cos. Inc. Class A 25,700 2,074 Costco Wholesale Corp. 27,200 1,964 Sara Lee Corp. 99,800 1,748 Coca-Cola Enterprises Inc. 68,400 1,712 General Mills Inc. 47,800 1,701 Hershey Co. 35,600 1,679 Coca-Cola Co. 22,290 1,466 Dr Pepper Snapple Group Inc. 41,400 1,456 Kroger Co. 64,900 1,451 PepsiCo Inc. 14,100 921 * Energizer Holdings Inc. 12,100 882 Philip Morris International Inc. 14,950 875 Hormel Foods Corp. 14,100 723 * Smithfield Foods Inc. 28,100 580 B&G Foods Inc. Class A 39,000 535 Tyson Foods Inc. Class A 25,100 432 Colgate-Palmolive Co. 5,330 428 ConAgra Foods Inc. 11,100 251 Altria Group Inc. 9,800 241 Nu Skin Enterprises Inc. Class A 5,800 176 MGP Ingredients Inc. 12,234 135 * Boston Beer Co. Inc. Class A 1,400 133 Del Monte Foods Co. 4,500 85 Energy (11.1%) Exxon Mobil Corp. 135,320 9,894 Chevron Corp. 65,065 5,937 ConocoPhillips 60,600 4,127 Apache Corp. 23,140 2,759 National Oilwell Varco Inc. 36,800 2,475 Occidental Petroleum Corp. 22,740 2,231 * Newfield Exploration Co. 28,500 2,055 Peabody Energy Corp. 31,900 2,041 Cimarex Energy Co. 15,100 1,337 Schlumberger Ltd. 8,300 693 * Rowan Cos. Inc. 17,300 604 * Oil States International Inc. 5,300 340 Ship Finance International Ltd. 13,100 282 El Paso Corp. 19,700 271 Pioneer Natural Resources Co. 3,100 269 Southern Union Co. 3,700 89 Financials (17.0%) JPMorgan Chase & Co. 129,036 5,474 Wells Fargo & Co. 95,070 2,946 American Express Co. 60,020 2,576 PNC Financial Services Group Inc. 39,400 2,392 Ameriprise Financial Inc. 37,400 2,152 US Bancorp 79,650 2,148 Capital One Financial Corp. 49,100 2,090 Travelers Cos. Inc. 37,500 2,089 Aflac Inc. 34,640 1,955 Assurant Inc. 45,900 1,768 * Berkshire Hathaway Inc. Class B 21,100 1,690 Moody's Corp. 62,700 1,664 Chubb Corp. 25,070 1,495 Franklin Resources Inc. 13,400 1,490 Bank of America Corp. 101,445 1,353 * World Acceptance Corp. 21,956 1,159 Fifth Third Bancorp 76,800 1,127 Progressive Corp. 51,200 1,017 BOK Financial Corp. 18,800 1,004 Public Storage 9,600 974 Vornado Realty Trust 11,100 925 M&T Bank Corp. 10,500 914 Macerich Co. 18,387 871 NYSE Euronext 29,000 869 Plum Creek Timber Co. Inc. 21,000 786 New York Community Bancorp Inc. 41,030 773 Apartment Investment & Management Co. 29,600 765 Taubman Centers Inc. 14,800 747 Nelnet Inc. Class A 29,600 701 American Financial Group Inc. 21,300 688 Regency Centers Corp. 15,900 672 Sun Communities Inc. 17,800 593 * Credit Acceptance Corp. 8,800 552 Torchmark Corp. 8,600 514 Prudential Financial Inc. 8,100 476 * Citigroup Inc. 100,000 473 Bank of Hawaii Corp. 9,600 453 Hospitality Properties Trust 18,500 426 CBL & Associates Properties Inc. 22,900 401 Cash America International Inc. 9,700 358 SL Green Realty Corp. 4,900 331 Goldman Sachs Group Inc. 1,711 288 Pennsylvania Real Estate Investment Trust 16,495 240 Lexington Realty Trust 29,400 234 Endurance Specialty Holdings Ltd. 5,000 230 Rayonier Inc. 4,200 221 Brandywine Realty Trust 18,200 212 Aspen Insurance Holdings Ltd. 4,400 126 Winthrop Realty Trust 8,700 111 National Retail Properties Inc. 4,100 109 First Citizens BancShares Inc. Class A 400 76 Montpelier Re Holdings Ltd. 2,900 58 * Arch Capital Group Ltd. 600 53 Simon Property Group Inc. 509 51 City Holding Co. 1,300 47 Axis Capital Holdings Ltd. 1,300 47 Health Care (11.6%) Johnson & Johnson 74,907 4,633 UnitedHealth Group Inc. 69,275 2,501 Eli Lilly & Co. 64,920 2,275 * Agilent Technologies Inc. 53,300 2,208 * Biogen Idec Inc. 31,900 2,139 * WellPoint Inc. 36,750 2,090 McKesson Corp. 29,000 2,041 AmerisourceBergen Corp. Class A 55,100 1,880 * Humana Inc. 33,200 1,817 Pfizer Inc. 96,864 1,696 * Forest Laboratories Inc. 52,300 1,673 * Cephalon Inc. 26,100 1,611 * Amgen Inc. 26,415 1,450 Bristol-Myers Squibb Co. 50,452 1,336 * Mylan Inc. 62,411 1,319 * Waters Corp. 14,800 1,150 Merck & Co. Inc. 30,183 1,088 CIGNA Corp. 28,100 1,030 Cooper Cos. Inc. 12,700 715 Lincare Holdings Inc. 17,750 476 * Mettler-Toledo International Inc. 2,100 318 Cardinal Health Inc. 7,000 268 * Health Net Inc. 8,800 240 * Health Management Associates Inc. Class A 20,000 191 * Bruker Corp. 9,500 158 * Catalyst Health Solutions Inc. 2,400 112 Abbott Laboratories 1,900 91 * Endo Pharmaceuticals Holdings Inc. 2,500 89 Perrigo Co. 1,200 76 * Par Pharmaceutical Cos. Inc. 1,800 69 * LifePoint Hospitals Inc. 1,800 66 * Community Health Systems Inc. 1,200 45 Industrials (11.3%) Caterpillar Inc. 32,900 3,081 General Electric Co. 159,380 2,915 3M Co. 33,730 2,911 Deere & Co. 29,700 2,467 Cummins Inc. 21,500 2,365 Eaton Corp. 21,800 2,213 Parker Hannifin Corp. 25,000 2,158 Northrop Grumman Corp. 32,630 2,114 Joy Global Inc. 23,700 2,056 United Parcel Service Inc. Class B 27,100 1,967 CSX Corp. 29,637 1,915 Timken Co. 27,100 1,294 * Avis Budget Group Inc. 81,100 1,262 United Technologies Corp. 14,140 1,113 * Delta Air Lines Inc. 78,600 990 Honeywell International Inc. 14,524 772 Rockwell Automation Inc. 10,400 746 Waste Management Inc. 17,500 645 Dover Corp. 10,800 631 RR Donnelley & Sons Co. 27,100 473 * United Continental Holdings Inc. 15,100 360 Pitney Bowes Inc. 14,300 346 Southwest Airlines Co. 25,600 332 Avery Dennison Corp. 6,500 275 * Owens Corning 7,000 218 * EnerSys 3,500 112 * Esterline Technologies Corp. 600 41 * Dollar Thrifty Automotive Group Inc. 660 31 Information Technology (18.2%) * Apple Inc. 25,820 8,329 Microsoft Corp. 235,897 6,586 International Business Machines Corp. 40,842 5,994 Hewlett-Packard Co. 79,599 3,351 * NetApp Inc. 39,600 2,176 * Motorola Inc. 224,700 2,038 * VMware Inc. Class A 22,500 2,001 Altera Corp. 55,900 1,989 * Rovi Corp. 31,600 1,960 * Intuit Inc. 37,900 1,868 * Fiserv Inc. 30,200 1,769 Texas Instruments Inc. 52,870 1,718 * Google Inc. Class A 2,690 1,598 * IAC/InterActiveCorp 55,300 1,587 Intel Corp. 64,790 1,363 * Red Hat Inc. 29,200 1,333 * Teradata Corp. 25,700 1,058 * Dell Inc. 75,000 1,016 * Cisco Systems Inc. 48,150 974 Computer Sciences Corp. 19,500 967 Oracle Corp. 26,948 844 * Silicon Image Inc. 112,800 829 * Vishay Intertechnology Inc. 55,200 810 * SanDisk Corp. 11,600 578 * Novellus Systems Inc. 17,700 572 Opnet Technologies Inc. 21,000 562 * Advanced Micro Devices Inc. 66,500 544 * Lexmark International Inc. Class A 12,800 446 Tellabs Inc. 55,200 374 * Power-One Inc. 36,100 368 * Autodesk Inc. 9,500 363 * TIBCO Software Inc. 16,400 323 * Ancestry.com Inc. 10,900 309 * Fairchild Semiconductor International Inc. Class A 16,900 264 Anixter International Inc. 4,300 257 * Veeco Instruments Inc. 2,800 120 * Teradyne Inc. 8,500 119 * RF Micro Devices Inc. 15,900 117 MAXIMUS Inc. 1,700 112 * Lattice Semiconductor Corp. 13,400 81 * Quest Software Inc. 2,100 58 * Manhattan Associates Inc. 1,500 46 Materials (4.1%) EI du Pont de Nemours & Co. 56,680 2,827 Ashland Inc. 33,700 1,714 Lubrizol Corp. 15,900 1,699 Ball Corp. 22,800 1,551 Newmont Mining Corp. 18,000 1,106 Eastman Chemical Co. 12,100 1,017 International Paper Co. 30,600 834 Domtar Corp. 8,500 645 Celanese Corp. Class A 13,700 564 * Clearwater Paper Corp. 5,200 407 Innophos Holdings Inc. 8,500 307 Rock-Tenn Co. Class A 5,500 297 * Solutia Inc. 4,600 106 Walter Energy Inc. 600 77 Telecommunication Services (2.7%) AT&T Inc. 191,629 5,630 Verizon Communications Inc. 56,857 2,035 * American Tower Corp. Class A 9,200 475 Qwest Communications International Inc. 34,600 263 Utilities (3.2%) Dominion Resources Inc. 48,600 2,076 Exelon Corp. 49,340 2,054 CMS Energy Corp. 91,000 1,693 DTE Energy Co. 34,700 1,573 Entergy Corp. 13,900 985 NiSource Inc. 25,700 453 Oneok Inc. 7,400 410 IDACORP Inc. 10,000 370 Integrys Energy Group Inc. 5,900 286 Northeast Utilities 4,600 147 CenterPoint Energy Inc. 6,700 105 Southwest Gas Corp. 1,700 62 Piedmont Natural Gas Co. Inc. 1,900 53 Total Common Stocks (Cost $255,108) Market Value Coupon Shares ($000) Temporary Cash Investments (0.6%) 1 Money Market Fund (0.5%) 2 Vanguard Market Liquidity Fund 0.211% 1,693,000 1,693 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.1%) 3,4 Fannie Mae Discount Notes 0.300% 3/21/11 100 100 3,4 Fannie Mae Discount Notes 0.250% 3/28/11 40 40 3,4 Fannie Mae Discount Notes 0.240% 3/31/11 50 50 Total Temporary Cash Investments (Cost $1,882) Total Investments (100.0%) (Cost $256,990) Other Assets and Liabilities-Net (0.0%) 90 Net Assets (100%) * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.0%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Securities with a value of $190,000 have been segregated as initial margin for open futures contracts. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. Structured Broad Market Fund B. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At December 31, 2010, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) S&P 500 Index March 2011 5 1,566 22 E-mini S&P 500 Index March 2011 6 376 5 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of December 31, 2010, based on the inputs used to value them: Structured Broad Market Fund Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 315,915   Temporary Cash Investments 1,693 190  Futures ContractsLiabilities 1 (2)   Total 317,606 190  1 Represents variation margin on the last day of the reporting period. D. At December 31, 2010, the cost of investment securities for tax purposes was $256,990,000. Net unrealized appreciation of investment securities for tax purposes was $60,808,000, consisting of unrealized gains of $65,230,000 on securities that had risen in value since their purchase and $4,422,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Structured Large-Cap Equity Fund Schedule of Investments As of December 31, 2010 Market Value Shares ($000) Common Stocks (99.7%) 1 Consumer Discretionary (10.8%) * Ford Motor Co. 272,506 4,575 Time Warner Cable Inc. 48,100 3,176 TJX Cos. Inc. 66,216 2,939 Target Corp. 48,600 2,922 CBS Corp. Class B 145,960 2,781 NIKE Inc. Class B 32,000 2,734 Macy's Inc. 105,200 2,662 * AutoZone Inc. 9,660 2,633 Limited Brands Inc. 83,918 2,579 VF Corp. 29,100 2,508 Comcast Corp. Class A Special Shares 111,200 2,314 Comcast Corp. Class A 85,525 1,879 Wyndham Worldwide Corp. 62,640 1,877 Ross Stores Inc. 27,800 1,758 Family Dollar Stores Inc. 31,700 1,576 Starbucks Corp. 39,900 1,282 McDonald's Corp. 13,097 1,005 Darden Restaurants Inc. 20,200 938 Walt Disney Co. 14,829 556 Coach Inc. 9,600 531 Wynn Resorts Ltd. 4,500 467 Viacom Inc. Class B 9,200 364 * priceline.com Inc. 900 360 * Amazon.com Inc. 300 54 Consumer Staples (10.0%) Procter & Gamble Co. 138,194 8,890 Wal-Mart Stores Inc. 114,096 6,153 Philip Morris International Inc. 104,436 6,113 Altria Group Inc. 167,000 4,112 Coca-Cola Co. 48,240 3,173 Kroger Co. 129,400 2,893 Coca-Cola Enterprises Inc. 101,100 2,531 Tyson Foods Inc. Class A 144,040 2,480 Dr Pepper Snapple Group Inc. 69,600 2,447 PepsiCo Inc. 26,792 1,750 Costco Wholesale Corp. 12,500 903 Energy (12.2%) Exxon Mobil Corp. 215,439 15,753 Chevron Corp. 98,356 8,975 ConocoPhillips 88,459 6,024 Occidental Petroleum Corp. 39,951 3,919 Hess Corp. 41,600 3,184 Peabody Energy Corp. 47,282 3,025 El Paso Corp. 194,850 2,681 Sunoco Inc. 63,200 2,548 Marathon Oil Corp. 60,600 2,244 Schlumberger Ltd. 24,925 2,081 Devon Energy Corp. 2,900 228 Financials (16.2%) JPMorgan Chase & Co. 197,729 8,388 Wells Fargo & Co. 227,535 7,051 * Citigroup Inc. 1,119,356 5,295 US Bancorp 157,224 4,240 American Express Co. 87,015 3,735 Travelers Cos. Inc. 58,168 3,240 Capital One Financial Corp. 71,200 3,030 Chubb Corp. 49,643 2,961 Ameriprise Financial Inc. 50,300 2,895 Vornado Realty Trust 34,100 2,842 Franklin Resources Inc. 24,726 2,750 Bank of America Corp. 197,253 2,631 Discover Financial Services 138,400 2,565 Torchmark Corp. 40,500 2,419 KeyCorp 202,400 1,791 ACE Ltd. 27,400 1,706 Apartment Investment & Management Co. 64,500 1,667 Goldman Sachs Group Inc. 9,098 1,530 Fifth Third Bancorp 100,100 1,469 * Berkshire Hathaway Inc. Class B 17,605 1,410 * Berkshire Hathaway Inc. Class A 11 1,325 Aflac Inc. 19,094 1,077 M&T Bank Corp. 5,800 505 Assurant Inc. 11,600 447 Health Care (10.9%) Johnson & Johnson 135,746 8,396 Bristol-Myers Squibb Co. 147,200 3,898 UnitedHealth Group Inc. 104,704 3,781 Eli Lilly & Co. 101,287 3,549 * Agilent Technologies Inc. 71,550 2,964 * Biogen Idec Inc. 43,100 2,890 * WellPoint Inc. 48,584 2,762 Pfizer Inc. 157,219 2,753 AmerisourceBergen Corp. Class A 80,498 2,747 * Humana Inc. 47,700 2,611 Cardinal Health Inc. 60,800 2,329 CIGNA Corp. 63,300 2,321 Merck & Co. Inc. 55,194 1,989 * Forest Laboratories Inc. 40,100 1,282 Abbott Laboratories 12,868 616 * Waters Corp. 2,800 218 Industrials (11.5%) General Electric Co. 515,822 9,434 United Parcel Service Inc. Class B 64,021 4,647 Caterpillar Inc. 47,200 4,421 Deere & Co. 43,200 3,588 Boeing Co. 51,600 3,367 CSX Corp. 49,718 3,212 Cummins Inc. 28,095 3,091 Northrop Grumman Corp. 46,216 2,994 Eaton Corp. 29,000 2,944 Parker Hannifin Corp. 32,400 2,796 Rockwell Automation Inc. 37,000 2,653 Union Pacific Corp. 15,400 1,427 Southwest Airlines Co. 108,200 1,404 United Technologies Corp. 7,736 609 Pitney Bowes Inc. 22,400 542 Avery Dennison Corp. 9,000 381 3M Co. 2,013 174 Information Technology (17.9%) * Apple Inc. 40,042 12,916 Microsoft Corp. 356,541 9,955 International Business Machines Corp. 61,240 8,987 * Google Inc. Class A 11,055 6,566 Hewlett-Packard Co. 83,900 3,532 * Cognizant Technology Solutions Corp. Class A 43,700 3,203 * Motorola Inc. 352,450 3,197 * NetApp Inc. 56,065 3,081 Intel Corp. 144,253 3,034 Broadcom Corp. Class A 67,500 2,940 * Intuit Inc. 57,600 2,840 * JDS Uniphase Corp. 171,800 2,488 * Novellus Systems Inc. 73,400 2,372 * Lexmark International Inc. Class A 66,400 2,312 Oracle Corp. 72,188 2,259 * Cisco Systems Inc. 102,015 2,064 * Teradata Corp. 23,739 977 QUALCOMM Inc. 17,057 844 * Autodesk Inc. 18,000 688 Materials (3.8%) Freeport-McMoRan Copper & Gold Inc. 37,300 4,479 EI du Pont de Nemours & Co. 78,863 3,934 Newmont Mining Corp. 46,000 2,826 PPG Industries Inc. 33,600 2,825 Eastman Chemical Co. 20,400 1,715 Telecommunication Services (3.6%) AT&T Inc. 291,335 8,559 Verizon Communications Inc. 167,696 6,000 Qwest Communications International Inc. 47,000 358 Utilities (2.8%) NiSource Inc. 143,000 2,520 CMS Energy Corp. 129,438 2,407 Integrys Energy Group Inc. 49,200 2,387 Northeast Utilities 71,000 2,263 Dominion Resources Inc. 45,700 1,952 Entergy Corp. 700 50 Total Common Stocks (Cost $330,257) Market Value Coupon Shares ($000) Temporary Cash Investments (0.2%) 1 Money Market Fund (0.1%) 2 Vanguard Market Liquidity Fund 0.211% 813,819 814 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.1%) 3,4 Federal Home Loan Bank Discount Notes 0.250% 3/18/11 100 100 3,4 Freddie Mac Discount Notes 0.240% 3/14/11 175 175 Total Temporary Cash Investments (Cost $1,089) Total Investments (99.9%) (Cost $331,346) Other Assets and Liabilities-Net (0.1%) Net Assets (100%) * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and -0.1%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 4 Securities with a value of $275,000 have been segregated as initial margin for open futures contracts. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At December 31, 2010, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: Structured Large-Cap Equity Fund ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) E-mini S&P 500 Index March 2011 16 1,002 8 S&P 500 Index March 2011 1 313 6 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of December 31, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 412,866   Temporary Cash Investments 814 275  Futures ContractsLiabilities 1 (2)   Total 413,678 275  1 Represents variation margin on the last day of the reporting period. D. At December 31, 2010, the cost of investment securities for tax purposes was $331,346,000. Net unrealized appreciation of investment securities for tax purposes was $82,609,000, consisting of unrealized gains of $83,391,000 on securities that had risen in value since their purchase and $782,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Structured Large-Cap Growth Fund Schedule of Investments As of December 31, 2010 Market Value Shares ($000) Common Stocks (99.7%) 1 Consumer Discretionary (15.0%) McDonald's Corp. 8,664 665 * Ford Motor Co. 36,700 616 Target Corp. 7,820 470 * DIRECTV Class A 10,600 423 Starbucks Corp. 12,600 405 TJX Cos. Inc. 7,150 317 * AutoZone Inc. 1,020 278 * TRW Automotive Holdings Corp. 5,100 269 Ross Stores Inc. 4,200 266 Advance Auto Parts Inc. 4,000 265 Limited Brands Inc. 8,600 264 Family Dollar Stores Inc. 5,100 254 Mattel Inc. 9,500 242 Darden Restaurants Inc. 5,200 241 Williams-Sonoma Inc. 6,700 239 * Las Vegas Sands Corp. 4,700 216 Macy's Inc. 8,500 215 * Amazon.com Inc. 1,040 187 * Panera Bread Co. Class A 1,600 162 Home Depot Inc. 4,300 151 * Dollar Tree Inc. 2,050 115 Coach Inc. 1,800 100 McGraw-Hill Cos. Inc. 2,100 76 Comcast Corp. Class A Special Shares 3,300 69 * Fossil Inc. 800 56 Polo Ralph Lauren Corp. Class A 200 22 * ITT Educational Services Inc. 300 19 Whirlpool Corp. 100 9 Consumer Staples (9.2%) Philip Morris International Inc. 13,869 812 Wal-Mart Stores Inc. 12,157 656 Coca-Cola Co. 6,748 444 Procter & Gamble Co. 4,403 283 Coca-Cola Enterprises Inc. 10,100 253 Sara Lee Corp. 13,300 233 Dr Pepper Snapple Group Inc. 6,200 218 Hershey Co. 4,600 217 Kroger Co. 8,200 183 Kimberly-Clark Corp. 2,900 183 PepsiCo Inc. 2,701 176 Altria Group Inc. 6,269 154 Costco Wholesale Corp. 1,700 123 General Mills Inc. 2,400 85 Estee Lauder Cos. Inc. Class A 100 8 Energy (10.7%) Exxon Mobil Corp. 31,673 2,316 ConocoPhillips 7,100 484 Schlumberger Ltd. 4,900 409 Cimarex Energy Co. 3,200 283 Chevron Corp. 3,100 283 Marathon Oil Corp. 6,900 256 Peabody Energy Corp. 3,900 250 * Whiting Petroleum Corp. 1,700 199 El Paso Corp. 14,400 198 * Oceaneering International Inc. 100 7 Financials (5.2%) American Express Co. 12,227 525 Aflac Inc. 4,869 275 Ameriprise Financial Inc. 4,400 253 Travelers Cos. Inc. 4,200 234 Capital One Financial Corp. 5,000 213 Franklin Resources Inc. 1,900 211 Public Storage 1,500 152 Apartment Investment & Management Co. 4,100 106 Rayonier Inc. 1,800 95 Vornado Realty Trust 1,000 83 * Arch Capital Group Ltd. 900 79 Simon Property Group Inc. 451 45 ACE Ltd. 400 25 Endurance Specialty Holdings Ltd. 200 9 Health Care (9.4%) * Agilent Technologies Inc. 8,200 340 AmerisourceBergen Corp. Class A 8,160 278 McKesson Corp. 3,940 277 Eli Lilly & Co. 7,900 277 Cardinal Health Inc. 7,000 268 Johnson & Johnson 4,212 261 Abbott Laboratories 4,869 233 Cooper Cos. Inc. 3,900 220 * Humana Inc. 3,900 214 * Waters Corp. 2,700 210 CIGNA Corp. 5,600 205 * WellPoint Inc. 3,600 205 Perrigo Co. 3,100 196 * Cephalon Inc. 3,138 194 Bristol-Myers Squibb Co. 7,181 190 Lincare Holdings Inc. 5,900 158 * Community Health Systems Inc. 4,000 150 * Health Management Associates Inc. Class A 10,300 98 Alcon Inc. 460 75 Covidien plc 1,200 55 * Mylan Inc. 2,100 44 Industrials (14.0%) Caterpillar Inc. 6,700 628 3M Co. 6,226 537 General Electric Co. 28,200 516 Emerson Electric Co. 8,746 500 Deere & Co. 5,300 440 United Parcel Service Inc. Class B 5,947 432 Cummins Inc. 3,500 385 Joy Global Inc. 3,400 295 Rockwell Automation Inc. 4,000 287 * Delta Air Lines Inc. 22,300 281 Eaton Corp. 2,700 274 Parker Hannifin Corp. 2,700 233 Honeywell International Inc. 4,380 233 Northrop Grumman Corp. 3,200 207 Southwest Airlines Co. 15,800 205 United Technologies Corp. 2,482 195 RR Donnelley & Sons Co. 8,700 152 * United Continental Holdings Inc. 5,500 131 Waste Connections Inc. 2,550 70 Boeing Co. 1,000 65 PACCAR Inc. 700 40 * Navistar International Corp. 400 23 Avery Dennison Corp. 400 17 Crane Co. 400 17 Information Technology (30.6%) * Apple Inc. 6,712 2,165 International Business Machines Corp. 9,907 1,454 Microsoft Corp. 38,385 1,072 Oracle Corp. 32,496 1,017 * Google Inc. Class A 1,265 751 Intel Corp. 33,520 705 Hewlett-Packard Co. 14,477 609 * Cisco Systems Inc. 26,950 545 Accenture plc Class A 8,400 407 * Cognizant Technology Solutions Corp. Class A 5,100 374 * NetApp Inc. 6,500 357 * SanDisk Corp. 6,600 329 Broadcom Corp. Class A 7,500 327 Altera Corp. 8,600 306 * Intuit Inc. 6,200 306 QUALCOMM Inc. 6,003 297 * Red Hat Inc. 6,200 283 * VMware Inc. Class A 3,100 276 * Fiserv Inc. 4,400 258 * Novellus Systems Inc. 7,900 255 * Teradata Corp. 6,200 255 * Vishay Intertechnology Inc. 16,200 238 * Advanced Micro Devices Inc. 28,200 231 * F5 Networks Inc. 1,500 195 Avago Technologies Ltd. 4,900 139 * Dell Inc. 8,800 119 Harris Corp. 1,800 82 * EMC Corp. 3,000 69 * Rovi Corp. 400 25 Visa Inc. Class A 300 21 Materials (5.0%) EI du Pont de Nemours & Co. 6,400 319 Lubrizol Corp. 2,500 267 Albemarle Corp. 4,500 251 PPG Industries Inc. 2,800 235 Ashland Inc. 4,300 219 Freeport-McMoRan Copper & Gold Inc. 1,800 216 Walter Energy Inc. 1,600 205 Newmont Mining Corp. 2,600 160 Scotts Miracle-Gro Co. Class A 2,400 122 Ball Corp. 1,200 82 Sherwin-Williams Co. 800 67 Celanese Corp. Class A 1,470 60 Telecommunication Services (0.4%) * American Tower Corp. Class A 1,800 93 * MetroPCS Communications Inc. 4,300 54 * tw telecom inc Class A 800 14 Utilities (0.2%) Integrys Energy Group Inc. 1,400 68 Total Common Stocks (Cost $33,534) Market Value Coupon Shares ($000) Temporary Cash Investments (0.3%) 1 Money Market Fund (0.2%) 2 Vanguard Market Liquidity Fund 0.211% 102,284 102 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.1%) 3,4 Fannie Mae Discount Notes 0.341% 3/1/11 50 50 Total Temporary Cash Investments (Cost $152) Total Investments (100.0%) (Cost $33,686) Other Assets and Liabilities-Net (0.0%) Net Assets (100%) * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.0%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 4 Securities with a value of $50,000 have been segregated as initial margin for open futures contracts. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors Structured Large-Cap Growth Fund as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At December 31, 2010, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) E-mini S&P 500 Index March 2011 2 125 1 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of December 31, 2010, based on the inputs used to value them: Structured Large-Cap Growth Fund Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 43,839   Temporary Cash Investments 102 50  Total 43,941 50  D. At December 31, 2010, the cost of investment securities for tax purposes was $33,686,000. Net unrealized appreciation of investment securities for tax purposes was $10,305,000, consisting of unrealized gains of $10,477,000 on securities that had risen in value since their purchase and $172,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Structured Large-Cap Value Fund Schedule of Investments As of December 31, 2010 The Fund had no investments as of December 31, 2010 Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrants Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrants internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD QUANTITATIVE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: February 17, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD QUANTITATIVE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: February 17, 2011 VANGUARD QUANTITATIVE FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: February 17, 2011 *By: /s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed onApril 26, 2010, see file Number 33-53683, Incorporated by Reference.
